DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Amendment
The Amendment filed on 02/01/2021 has been entered. Claims 1, 7, 9, and 15 are amended, claims 4, 8, 12, and 16 are cancelled, and new no claims are added. Claims 1-3, 5-7, 9-11, and 13-15 are pending in the application. 

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered and are persuasive. The amendments to the claims have changed the scope and new reference Amerneni et al. (US 20170163597), hereafter Amerneni, will be cited along with Fan et al. (US20090287847), hereafter Fan, and Chatterjee et al. (US20160036770), hereafter Chatterjee, as discussed below.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities: Each claim appears to have an extra period (“.”) at the end of the claim. Removal of the extra period is recommended.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1, 5-7, 9, and 13-15:

Claims 1, 5-7, 9, and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US20160036770), hereafter Chatterjee, and further in view of Fan et al. (US20090287847), hereafter Fan, and further in view of Amerneni et al. (US 20170163597), hereafter Amerneni.
claim 1, Chatterjee discloses a method for renewing an Internet Protocol (IP) address ([0042] see process), wherein the method comprises: 
obtaining, by a controller, Dynamic Host Configuration Protocol (DHCP) address information from a client ([0041] where controller snoops to retrieve client and DHCP information including IP address), wherein the DHCP address information comprises an IP address of the client, a media access control (MAC) address of the client ([0029] see the user entry including client’s MAC address, IP address, timeout value, VLAN ID, etc., which corresponds to the DHCP information), and an address of a DHCP server that assigns the IP address to the client ([0021] see DHCP server corresponding to the particular VLAN of the requesting client device, [0029] where the controller keeps track of the IP address of the DHCP server, [0038] see identifier of DHCP server assigning client IP). 
However, Chatterjee does not explicitly disclose when the controller determines that the client is powered off, sending, by the controller by using the address of the DHCP server, an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller; and receiving, by the controller, renewal grant information sent by the DHCP server, wherein obtaining, by the controller, DHCP address information from the client comprises: sending, by the controller, a DHCP address information query request to the client; and receiving, by the controller, the DHCP address information fed back by the client according to the DHCP address information query request.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose when the controller determines that the client is powered off, sending, by the controller ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on) by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address ([0022] where the sending module sends a renewal request to the DHCP server, [0019] where the recording module of the modem records the assigned IP address issued by the DHCP server and the client’s MAC address, , until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller); and 
receiving, by the controller, renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 

However, the combination of Chatterjee-Fan does not explicitly disclose wherein obtaining, by the controller, DHCP address information from the client comprises: sending, by the controller, a DHCP address information query request to the client; and receiving, by the controller, the DHCP address information fed back by the client according to the DHCP address information query request.
However, Amerneni, which is analogous to Chatterjee-Fan because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose wherein obtaining, by the controller ([0032] see the controller sending a force renew DHCP message), DHCP address information from the client comprises: 
sending, by the controller, a DHCP address information query request to the client ([0032] see the controller sending a force renew DHCP message, where Examiner corresponds the force renew DHCP message with the DHCP address information query request; [0033] where the wireless client is instructed to obtain a new IP address); and 
receiving, by the controller, the DHCP address information fed back by the client according to the DHCP address information query request ([0033] where the wireless client is .
Amerneni, Chatterjee and Fan (hereafter Chatterjee-Fan-Amerneni) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan system of prevent exhausting an IP pool list for assigned clients within a VLAN with the DHCP enforce mode of the client by the controller, as in the Amerneni system. The motivation to combine would be to prevent the wireless client device from accessing the WLAN, when a controller has no record of a previous DHCP transaction for the wireless client, as taught by Amerneni ([0036]). 

Regarding claim 5, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 1, as discussed above. Chatterjee further discloses wherein obtaining, by the controller, DHCP address information from the client comprises: 
receiving, by the controller, the DHCP address information actively sent by the client ([0041] where controller snoops to retrieve client and DHCP information including IP address).

Regarding claim 6, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 5, as discussed above. Chatterjee further discloses further comprising: 
when the client managed by the controller is removed from the controller, stopping, by the controller, renewing the IP address from the DHCP server ([0034] where the controller will purge the entry of the client, retrieving the client’s IP address, where the removal of the user entry will prevent the controller from renewing the IP of the client).

Regarding claim 7, Chatterjee discloses a method for renewing an Internet Protocol (IP) address ([0042] see process), wherein the method comprises: 
sending, by a client, Dynamic Host Configuration Protocol (DHCP) address information to a controller ([0041] where controller snoops to retrieve client and DHCP information including IP address in messages exchanged between the client and DHCP server), wherein the DHCP address information comprises an IP address of the client, a media access control (MAC) address of the client ([0029] see the user entry including client’s MAC address, IP address, timeout value, VLAN ID, etc., which corresponds to the DHCP information), and an address of a DHCP server that assigns the IP address to the client ([0021] see DHCP server corresponding to the particular VLAN of the requesting client device, [0038] see identifier of DHCP server assigning client IP), 
receiving, by the client, DHCP acknowledgement information indicating that the DHCP server allows the client to use the IP address ([0027] see DHCP IP assignment sent to client from DHCP server); 
registering, by the client, with the controller, to implement management of the client by the controller ([0028] where the client is under the management of the controller until confirmation that the client has roamed to a different AP and/or VLAN);
However, Chatterjee does not explicitly disclose so that when the client is powered off, the controller sends, by using the address of the DHCP server, an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller; when the client is powered on again after powered off, sending, by the client, a DHCP request to the DHCP server, wherein the DHCP request comprises the IP address; and renewing, by the client, the IP address from the DHCP server, wherein before sending, by the client, DHCP address information to the controller, the method further comprises: receiving, by the client, a DHCP address information query request sent by the controller.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose so that when the client is powered off, the controller sends ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on), by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the , an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address ([0022] where the sending module sends a renewal request to the DHCP server, [0019] where the recording module of the modem records the assigned IP address issued by the DHCP server and the client’s MAC address, [0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller);
when the client is powered on again after powered off ([0023] see where the client was powered off and then powered on again), sending, by the client, a DHCP request to the DHCP server ([0014] where the recording of the client device ID and assigned IP indicate a DHCP request to the server), wherein the DHCP request comprises the IP address ([0019] see the IP assigned to the client from the DHCP server); 
renewing, by the client, the IP address from the DHCP server ([0023] where the client accepts the offering of the IP after powering back on).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 

However, the combination of Chatterjee-Fan does not explicitly disclose wherein before sending, by the client, DHCP address information to the controller, the method further comprises: receiving, by the client, a DHCP address information query request sent by the controller.
However, Amerneni, which is analogous to Chatterjee-Fan because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose wherein before sending, by the client, DHCP address information to the controller ([0032] see wireless client and controller), the method further comprises: 
receiving, by the client, a DHCP address information query request sent by the controller ([0032] see the controller sending a force renew DHCP message, where Examiner corresponds the force renew DHCP message with the DHCP address information query request; [0033] where the wireless client is instructed to obtain a new IP address, and [0053] where the controller checks to see whether a response to the “force renew DHCP” message has been received by a wireless client). 
Amerneni, Chatterjee and Fan (hereafter Chatterjee-Fan-Amerneni) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan system of prevent exhausting an IP pool list for assigned clients within a VLAN with the DHCP enforce mode of the client by the controller, as in the Amerneni system. The motivation to combine would be to prevent the wireless client device from accessing the WLAN, when a controller has no record of a previous DHCP transaction for the wireless client, as taught by Amerneni ([0036]). 

Regarding claim 9, Chatterjee discloses a controller ([0017] see network controller), comprising a processing hardware platform executing instructions stored on a storage medium to perform ([0046] see network device, and [0049] see processor and memory): 
obtaining, by a controller, Dynamic Host Configuration Protocol (DHCP) address information from a client ([0041] where controller snoops to retrieve client and DHCP information including IP address, wherein the DHCP address information comprises an IP address of the client, a media access control (MAC) address of the client ([0029] see the user entry including client’s MAC address, IP address, timeout value, VLAN ID, etc., which corresponds to the DHCP information), and an address of a DHCP server that assigns the IP address to the client ([0021] see DHCP server corresponding to the particular VLAN of the requesting client device, [0038] see identifier of DHCP server assigning client IP). 
Chatterjee does not explicitly disclose when the controller determines that the client is powered off, sending, by the controller by using the address of the DHCP server, an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller; and receiving renewal grant information sent by the DHCP server, wherein the processing hardware platform executes the instructions to perform: sending a DHCP address information query request to the client; and receiving the DHCP address information fed back by the client according to the DHCP address information query request.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose when the controller determines that the client is powered off, sending, by the controller ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on) by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address ([0022] where the sending module sends a renewal request to the DHCP server, [0019] where the recording module of the modem records the assigned IP address issued by the DHCP server and the client’s MAC address, [0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller); and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan Fan ([0004]). 
However, the combination of Chatterjee-Fan does not explicitly disclose wherein the processing hardware platform executes the instructions to perform: sending a DHCP address information query request to the client; and receiving the DHCP address information fed back by the client according to the DHCP address information query request.
However, Amerneni, which is analogous to Chatterjee-Fan because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose wherein the processing hardware platform executes the instructions to perform: 
sending a DHCP address information query request to the client ([0032] see the controller sending a force renew DHCP message, where Examiner corresponds the force renew DHCP message with the DHCP address information query request; [0033] where the wireless client is instructed to obtain a new IP address); and 
receiving the DHCP address information fed back by the client according to the DHCP address information query request ([0033] where the wireless client is instructed to obtain a new IP address, and the controller snoops the DCHP session to determine the new IP address assigned to the wireless client, [0053], where the controller checks to see whether a response to the “force renew DHCP” message has been received by a wireless client).
Amerneni, Chatterjee and Fan (hereafter Chatterjee-Fan-Amerneni) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan system of prevent exhausting an IP pool list for assigned clients within a VLAN with the DHCP enforce mode of the client by the controller, as in the Amerneni system. The motivation to combine would be to prevent the wireless client device from accessing the WLAN, when a controller has no record of a previous DHCP transaction for the wireless client, as taught by Amerneni ([0036]).

claim 13, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 9, as discussed above. Chatterjee further discloses wherein the processing hardware platform executes the instructions to perform: receiving the DHCP address information actively sent by the client ([0041] where controller snoops to retrieve client and DHCP information including IP address).

Regarding claim 14, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 13, as discussed above. Chatterjee further discloses wherein the processing hardware platform executes the instructions to perform: stopping renewing the IP address from the DHCP server when the client managed by the controller is removed from the controller ([0034] where the controller will purge the entry of the client, retrieving the client’s IP address, where the removal of the user entry will prevent the controller from renewing the IP of the client).

Regarding claim 15, Chatterjee discloses a client ([0021] see client devices), comprising a processing hardware platform executing instructions stored on a storage medium to perform ( [0049] see processor and memory): 
sending, by a client, Dynamic Host Configuration Protocol (DHCP) address information to a controller ([0041] where controller snoops to retrieve client and DHCP information including IP address in messages exchanged between the client and DHCP server), wherein the DHCP address information comprises an IP address of the client, a media access control (MAC) address of the client ([0029] see the user entry including client’s MAC address, IP address, timeout value, VLAN ID, etc., which corresponds to the DHCP information), and an address of a DHCP server that assigns the IP address to the client ([0021] see DHCP server corresponding to the particular VLAN of the requesting client device, [0038] see identifier of DHCP server assigning client IP), 
receiving, by the client, DHCP acknowledgement information indicating that the DHCP server allows the client to use the IP address ([0027] see DHCP IP assignment sent to client from DHCP server); 
registering, by the client, with the controller, to implement management of the client by the controller ([0028] where the client is under the management of the controller until confirmation that the client has roamed to a different AP and/or VLAN);
However, Chatterjee does not explicitly disclose so that when the client is powered off, the controller sends, by using the address of the DHCP server, an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller; when the client is powered on again after powered off, sending, by the client, a DHCP request to the DHCP server, wherein the DHCP request comprises the IP address; and renewing, by the client, the IP address from the DHCP server, wherein the processing hardware platform executes the instructions to further perform: receiving, before sending the DHCP address information to the controller, a DHCP address information query request sent by the controller.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose so that when the client is powered off, the controller sends ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on), by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address ([0022] where the sending module sends a renewal request to the DHCP server, [0019] where the recording module of the modem records the assigned IP address issued by the DHCP server and the client’s MAC address, [0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller);
when the client is powered on again after powered off ([0023] see where the client was powered off and then powered on again), sending, by the client, a DHCP request to the DHCP server ([0014] where the recording of the client device ID and assigned IP indicate a DHCP request to the , wherein the DHCP request comprises the IP address ([0019] see the IP assigned to the client from the DHCP server); 
renewing, by the client, the IP address from the DHCP server ([0023] where the client accepts the offering of the IP after powering back on).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 
However, the combination of Chatterjee-Fan does not explicitly disclose wherein the processing hardware platform executes the instructions to further perform: receiving, before sending the DHCP address information to the controller, a DHCP address information query request sent by the controller.
However, Amerneni, which is analogous to Chatterjee-Fan because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose wherein the processing hardware platform executes the instructions to further perform: receiving, before sending the DHCP address information to the controller ([0033] where the wireless client is instructed to obtain a new IP address by the controller, and the controller snoops the DCHP session to determine the new IP address assigned to the wireless client, [0053], where the controller checks to see whether a response to the “force renew DHCP” message has been received by a wireless client), a DHCP address information query request sent by the controller ([0032] see the controller sending a force renew DHCP message, where Examiner corresponds the force renew DHCP message with the DHCP address information query request).
Amerneni, Chatterjee and Fan (hereafter Chatterjee-Fan-Amerneni) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan system of prevent exhausting an IP Amerneni system. The motivation to combine would be to prevent the wireless client device from accessing the WLAN, when a controller has no record of a previous DHCP transaction for the wireless client, as taught by Amerneni ([0036]). 

Claims: 2, 3, 10, and 11:
Claims 2, 3, 10, and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over c (citation), hereafter referred Chatterjee et al. (US20160036770) , Fan et al. (US20090287847), and Amerneni et al. (US 20170163597), hereafter Chatterjee-Fan-Amerneni, and further in view of Wells (US20160099912), hereafter Wells.
Regarding claim 2, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 1, as discussed above. Chatterjee further discloses wherein: the DHCP address information further comprises a lease time of the IP address ([0029] see timeout value, [0038] see lease time associated with each IP address assignment).
However, Chatterjee does not explicitly disclose sending, by the controller by using the address of the DHCP server, the IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller comprises: when the controller determines that the client is powered off, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server; and when a time after sending the IP renewal request reaches a half of the lease time, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again, and receiving renewal grant information sent by the DHCP server, until the client registers with the controller.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose sending, by the controller ([0022] where the sending module sends a renewal request to the DHCP server) by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), the IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address ([0022] where the sending module sends a renewal request to the DHCP server, [0019] where the recording module of the modem records the assigned IP address issued by the DHCP server and the client’s MAC address, [0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller) comprises: 
when the controller determines that the client is powered off ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on), sending, by the controller by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), the IP renewal request to the DHCP server ([0022] where the sending module sends a renewal request to the DHCP server); and 
when a time after sending the IP renewal request, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again ([0022] where the sending module periodically sends a renewal request to the DHCP server, indicating that the request is sent over again), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 

However, the combination of Chatterjee-Fan-Amerneni does not explicitly disclose time after sending the IP renewal request reaches a half of the lease time.
However, Wells, which is analogous to Chatterjee-Fan-Amerneni because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose time after sending the IP renewal request reaches a half of the lease time ([0027] where the DHCP request renewal is sent prior to the ending of the lease period, about midpoint of the lease period).
Chatterjee-Fan-Amerneni and Wells (hereafter Chatterjee-Fan-Amerneni-Wells) are analogous art each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan-Amerneni system of using a controller to request IP renewal on behalf of the client with the timing the renewal request, as in Wells system. The motivation to combine would be to reduce the burden of repeated IP lease renewal for the DHCP server, as taught by Wells ([0004). 

Regarding claim 3, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 1, as discussed above. However, Chatterjee does not explicitly disclose wherein: the renewal grant information comprises a lease time of the IP address; and sending, by the controller by using the address of the DHCP server, the IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller comprises: when the controller determines that the client is powered off, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server; and when a time after sending the IP renewal request reaches a half of the lease time, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again, and receiving renewal grant information sent by the DHCP server, until the client registers with the controller.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose wherein: sending, by the controller ([0022] where the sending module sends a renewal request to the DHCP by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), the IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address ([0022] where the sending module sends a renewal request to the DHCP server, [0019] where the recording module of the modem records the assigned IP address issued by the DHCP server and the client’s MAC address, [0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller) comprises: 
when the controller determines that the client is powered off ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on), sending, by the controller by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), the IP renewal request to the DHCP server ([0022] where the sending module sends a renewal request to the DHCP server), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client); and 
when a time after sending the IP renewal request, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again ([0022] where the sending module periodically sends a renewal request to the DHCP server, indicating that the request is sent over again), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 

However, the combination of Chatterjee-Fan-Amerneni does not explicitly disclose the renewal grant information comprises a lease time of the IP address, time after sending the IP renewal request reaches a half of the lease time, and wherein the renewal grant information comprises a lease time of the IP address.
However, Wells, which is analogous to Chatterjee-Fan-Amerneni because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose the renewal grant information comprises a lease time of the IP address ([0027] where the second lease period is longer than the first, indicating a lease time of the IP address), time after sending the IP renewal request reaches a half of the lease time ([0027] where the DHCP request renewal is sent prior to the ending of the lease period, about midpoint of the lease period).
Chatterjee-Fan-Amerneni and Wells (hereafter Chatterjee-Fan-Amerneni-Wells) are analogous art each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan-Amerneni system of using a controller to request IP renewal on behalf of the client with the timing the renewal request, as in Wells system. The motivation to combine would be to reduce the burden of repeated IP lease renewal for the DHCP server, as taught by Wells ([0004). 

Regarding claim 10, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 9, as discussed above. Chatterjee further discloses wherein the DHCP address information further comprises a lease time of the IP address ([0029] see timeout value, [0038] see lease time associated with each IP address assignment).
Chatterjee does not explicitly disclose the processing hardware platform executes the instructions to perform: the sending, by the controller by using the address of the DHCP server, an IP renewal request comprising the IP address and the MAC address to the DHCP server to renew the IP address, until the client registers with the controller comprises: when the controller determines that the client is powered off, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server, and receiving renewal grant information sent by the DHCP server; and when a time after sending the IP renewal request reaches a half of the lease time, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again, and receiving renewal grant information sent by the DHCP server, until the client registers with the controller.
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose the processing hardware platform executes the instructions to perform ([0012] see modem, which corresponds to the controller and processing hardware platform): 
when the controller determines that the client is powered off ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on), sending, by the controller by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), the IP renewal request to the DHCP server ([0022] where the sending module sends a renewal request to the DHCP server), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client); and 
when a time after sending the IP renewal request, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again ([0022] where the sending module periodically sends a renewal request to the DHCP server, indicating that the request is sent over again), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, .
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 

However, the combination of Chatterjee-Fan-Amerneni does not explicitly disclose time after sending the IP renewal request reaches a half of the lease time.
However, Wells, which is analogous to Chatterjee-Fan-Amerneni because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose time after sending the IP renewal request reaches a half of the lease time ([0027] where the DHCP request renewal is sent prior to the ending of the lease period, about midpoint of the lease period).
Chatterjee-Fan-Amerneni and Wells (hereafter Chatterjee-Fan-Amerneni-Wells) are analogous art each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan-Amerneni system of using a controller to request IP renewal on behalf of the client with the timing the renewal request, as in Wells system. The motivation to combine would be to reduce the burden of repeated IP lease renewal for the DHCP server, as taught by Wells ([0004). 

Regarding claim 11, the combination of Chatterjee-Fan-Amerneni discloses the features of claim 9, as discussed above. However, Chatterjee does not explicitly disclose wherein: the renewal grant information comprises a lease time of the IP address; and the processing hardware platform executes the instructions to perform: when the controller determines that the client is powered off, sending, by the 
However, Fan, which is analogous to Chatterjee because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose wherein the processing hardware platform executes the instructions to perform ([0012] see modem, which corresponds to the controller and processing hardware platform): 
when the controller determines that the client is powered off ([0021] where the modem corresponds to the controller, where the determining module of the modem determines the client is not powered on), sending, by the controller by using the address of the DHCP server ([0012] where the modem is configured to exchange data between the client device and the DHCP server, which indicates the modem being configured with the address location of the DHCP server), the IP renewal request to the DHCP server ([0022] where the sending module sends a renewal request to the DHCP server), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client); and 
when a time after sending the IP renewal request, sending, by the controller by using the address of the DHCP server, the IP renewal request to the DHCP server again ([0022] where the sending module periodically sends a renewal request to the DHCP server, indicating that the request is sent over again), and receiving renewal grant information sent by the DHCP server ([0023] where the offer message contains the renewed IP and the MAC address of the client), until the client registers with the controller ([0023] where the sending module periodically sends an offer message to the client, where the client accepts the message if the client is on, where the periodic sending when the client state is powered on indicates client registration with the controller).
Chatterjee and Fan (hereafter Chatterjee-Fan) are analogous art because each reference discloses using a controller/proxy to detect connection between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was Chatterjee system of prevent exhausting an IP pool list for assigned clients within a VLAN with the modem detection of a power state of an IP-assigned client device, as in the Fan system. The motivation to combine would be to preserve the DHCP-assigned IP of a powered off device to prevent the client IP address from changing frequently, as taught by Fan ([0004]). 

However, the combination of Chatterjee-Fan-Amerneni does not explicitly disclose the renewal grant information comprises a lease time of the IP address; time after sending the IP renewal request reaches a half of the lease time, and wherein the renewal grant information comprises a lease time of the IP address.
However, Wells, which is analogous to Chatterjee-Fan-Amerneni because each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers, does disclose the renewal grant information comprises a lease time of the IP address ([0027] where the second lease period is longer than the first, indicating a lease time of the IP address); and time after sending the IP renewal request reaches a half of the lease time ([0027] where the DHCP request renewal is sent prior to the ending of the lease period, about midpoint of the lease period)..
Chatterjee-Fan-Amerneni and Wells (hereafter Chatterjee-Fan-Amerneni-Wells) are analogous art each reference discloses using a controller/proxy to facilitate communication between clients and DHCP servers. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Chatterjee-Fan-Amerneni system of using a controller to request IP renewal on behalf of the client with the timing the renewal request, as in Wells system. The motivation to combine would be to reduce the burden of repeated IP lease renewal for the DHCP server, as taught by Wells ([0004). 

Interview Practice

USPTO Automated Interview Request (AIR)

The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahl (US 6957276), which generally discloses in col. 11, lin. 50- Col. 12, lin 19, that a DHCP server may transmit to the client a “RECLAIM” command in order to have the IP address of the client removed. The relay agent may send an ARP request to a node, where the node will respond to the relay agent with its hardware address, which is similar to the instant application’s process of having an intermediary query DHCP address information from a client.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456